aNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The current application is given the effective filing date of 07/17/20217.
Status of Claims
Per Applicant’s preliminary claims filed on 01/13/2020, claims 1-29 have been cancelled and claims 30-49 have been newly added and pending.
Claim Objections
Claim 32, 35, 40-43, 47 and 49 are objected to because of the following informalities: 
To claims 32, 35, 40-42, 47 and 49, all of these claims include the random and unnecessary capitalization of claim terms, such as: PhotoPlethysmograph (PPG) sensor, Accerlerometer, etc. These claim terms do not need to be capitalized.
To claim 30, the limitation “the patient’s hand” in the preamble should be corrected to “a patient’s hand.”
Further regarding claim 35, lines 3-4 recites “…Activity Level or Skin Temperature, and Cardiac Output.” The Examiner believes the “or” in the claim is a typographical error. The Examiner is kindly asked to clarify.
To claim 39, line 3 “the sensors” (plural) should be corrected to “the sensor” (singular) since the preamble recites to “at least one sensor” (singular). Similar correction to claim 44, line 4.
Regarding claim 43 line 1, “claim 039” is a typographical error and should be corrected to “claim 39.”
 Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 39-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of mental processes, without significantly more. 
The framework for establishing a prima facie case of lack of subject matter eligibility requires that the Examiner determine: (1) Does the claim fall within the four categories of patent eligible subject matter; (2a) prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon and (2a) prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application; and (2b) Does the claim recite additional elements that amount of significantly more than the judicial exception. 
Under Step (1): Independent claims 30, 39 and 44 are each directed to a method for adjusting a VAD device; and thus, all pending claims fall under one of the four patent eligible categories. 
To Step 2(a) prong 1: 
Claim 30 recites: 
A method for adjusting a VAD device parameters using a wearable device placed on the patient's hand comprising steps of: 
acquiring a set of signals from sensors in said wearable device; 
computing at least one quality metric; and 
adjusting at least one VAD operational parameter so as to optimize at least said one quality metric.

	Claim 30 recites a method comprising the above acquiring, computing and adjusting steps, but each of these steps are non-specific and can easily be performed by a person via mental steps or manually using pen and paper. In particular, regarding the acquiring step, the recited “wearable sensor” and the “VAD device” are not particularly distinguishable from a generic. Thus, under the broadest reasonable interpretation, the measured “set of signals” are any signals that relates to VAD operation, including heart rate and/or pulse rate that can easily be measured by a person without any computing step, the measured signal from the acquiring step is interpreted by the person taking the measurement; this interpretation is a mental process or judgement step as to whether the patient’s VAD is working effectively. Finally, regarding the adjusting step, the person can make optimizing adjustment(s) based on the previous computing step; this is a mental and manual step. Accordingly, aside from the recited structure of VAD device, wearable device and sensor, the remainder of claim 30 encompasses an abstract idea under the mental processes bucket. 

Claim 39 recites:
A method of detecting valvular activity in VAD patients using a wrist worn device containing at least one sensor comprising steps of: 
acquiring signals from sensors in said wearable device; 
computing a set of features from said signals; and 
running an algorithm to extract time portions in which valvular activity is present.

	Claim 39 recites a method including the structures: “VAD”, “wrist worn device” (equivalent to “wearable device”), and “sensor(s)”, and acquiring, computing and running (an algorithm) steps. In here, the acquiring and computing steps are interpreted as directing to mental processes similar to claim 30 above. As for the running step, the claim does not specify a particular algorithm; thus, under the broadest reasonable interpretation, this step involves both mathematical relation and mental/manual that can be performed in a person’s mind and/or hand by reading VAD measurement.
Claim 44 recites:	
A method of computing at least one VAD implanted patient hemodynamic parameter using a wrist worn device containing at least one sensor comprising steps of: 
acquiring signals from sensors in said wearable device; 
computing a set of features from said signals; and 
running an algorithm to compute said hemodynamic parameter, wherein said hemodynamic parameter is selected from a group consisting of Systolic Blood 5Pressure, Diastolic Blood Pressure, Mean Arterial Pressure, Heart Rate, Heart Rate Variability or Systolic Pulmonary Pressure, Diastolic Pulmonary Pressure, Mean Pulmonary Pressure, Pulmonary Capilary Wedge Pressure or Left Ventricular, and Diastolic Pressure or any combination thereof.

Claim 44 recites a method including the structures: “VAD”, “wrist worn device” (equivalent to “wearable device”), and “sensor(s)”, and acquiring, computing and running (an algorithm) steps. In here, the acquiring and computing steps are interpreted as directing to mental processes similar to claim 30 above. As for the running step, the claim does not specify a particular algorithm; thus, under the broadest reasonable interpretation, this step involves both mathematical relation and mental/manual that can be performed in a person’s mind and/or hand by generic sensor measurements.
When the claims, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind. Likewise, performance of a claim limitation using generic computer components does not preclude the claim limitation from being in the mathematical concepts grouping or the certain methods of organizing human activity grouping. 
As for dependent claims 31-38, 40-43 and 45-49, these claims additional mental/manual steps that involves further generic structures which would be addressed below. As for the recitation of various specific algorithms, e.g. Random forest, Decision Tree Learning, etc. as recited in claims 41-42, 47 and 49; but when the claims, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components performing generic non-specific functions, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind. Likewise, performance of a claim limitation using generic computer components does not preclude the claim limitation from being in the mathematical concepts grouping or the certain methods of organizing human activity grouping. 
Thus, claims 30-49, are directed to mental processes and/or mathematical relationships, which are abstract ideas.
Under Step 2(a) prong 2: The Court defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely 
To claim 30, the judicial exception is integrated into a practical application because the “adjusting” step meets the requirements of a practical integration of a judicial exception under Step 2A-prong 2, i.e. applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. The analysis for claims 30-38 stops here.
To claims 39 and 44, the judicial exception is not integrated into a practical application because claims 39 and 44, do not disclose using the result of running (an algorithm) step for an evaluation of particular treatment for a disease or medical condition under MPEP 2106.05(e).  
The independent claims recite various structures, including: “VAD”, “sensor(s)”, “wrist worn device”, “wearable device”; however these structures do not include any particular structure that distinguishes from its generic counterpart. Thus, these structural limitations are interpreted as defining a field of use for claims, and/or involving insignificant pre-solution or post-solution activity.
Similarly, the structures such as “LVAD”, “pressure sensor”, “PhotoPlethysmograph (PPG) sensor” etc. recited in the dependent claims are also interpreted as defining a field of use, and/or involving insignificant pre-solution or post-solution activities.
Under Step 2b: The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claims 39-49 do not recite any additional elements that amount to more than significantly more. The recited elements: “VAD”, “sensor”, “wrist-worn device” (equivalent to “wearable device”) are well-understood, routine and conventional activities previously known in the industry.  
Under the Berkheimer guidance, the following reference sets the standard for well-understood, routine and conventional activities:
Brockway US 2005/0107658 discloses adjusting an implantable VAD (12) based on a closed loop feedback by physiological parameters detected by an external control and sensing system (55); see Fig. 1
McConnell US 2008/0097226 A1 discloses a method and apparatus for determination of VAD device based on sensed heart rate data; see Abstract and Figs. 9-10.
Bonde et al. US 2014/0275727 A1 discloses device and system of an external device for detecting heart rate, and using the detected parameter for controlling an implanted VAD; see Abstract and Figs. 1-2.
Eckman et al. US 2015/0174307 A1 discloses a system for controlling the operations of a VAD 30C using heart rate data detected by a wearable sensors 40A-40F; as shown in Figs. 1A-2.
Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 39-49 are thus rejected under 35 USC 101 for discloses patent-ineligible subject matter, as they also fail to provide additional elements that meet the significantly more prong.
Note to Applicant: Claims 30-38 are not rejected under 35 USC 101.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 43, the limitation “from the specific patient before device becomes operational” is indefinite because: (1) “the specific patient” lacks antecedent basis in the claim, (2) “device” also lacks antecedent basis in the claim, it is unclear whether this refers to the “VAD” or the “wearable device” (equivalent to “wrist worn device”), and (3) the Examiner does not understand “before device becomes operational”, it is unclear which device is operational and what steps are involves within the context of either claim 39 and 43. For purposes of examination, it is the Examiner’s best guess to require using machine learning to derive an algorithm to collect signals before an implanted VAD device is activated or operated within a patient.
Claim 48 also recites the limitation “from the specific patient before device becomes operational” and is thus rejected under the same rationale as discussed to claim 43 above.  
Claim Interpretation
To claim 32 “said set of sensors” in the preamble refers to “sensors” in claim 33 line 3.
To claim 39, “said wearable device” in line 3 refers to “a wrist worn device” in the preamble. The “sensors” in line 3 refers to “at least one sensor” in the preamble”
To claim 40 “said set of sensors” in line 2 refers to “sensors” in claim 39 line 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 30-49 are rejected under 35 U.S.C. 102(a)(1) being anticipated by Eckman et al. US 2015/0174307 A1 (hereinafter “Eckman”, applicant’s IDS)
Regarding claim 30, Eckman discloses a method for adjusting a VAD device (cardiac assist device 30C, see Fig. 1C and [0031]) parameters using a wearable device (sensor 40A, 40B) placed on the patient's hand (as shown in Fig. 1; also see [0034-0035]) comprising steps of: 
acquiring a set of signals from sensors in said wearable device ([0034, 0060] sensor 40A detects hemodynamic information and generates electrical output signal; also see Fig. 3: 310); 
computing at least one quality metric ([0035, 0040, 0061-0062] the signal detected by sensor 40A is interpreted to determine: pulse, temperature, blood oxygenation, these are interpreted as “quality metric” in the claim; also see Fig. 3: 320-330); and 
adjusting at least one VAD operational parameter so as to optimize at least said one quality metric ([0063-0064] real time adjustments of the cardiac assist device 30A; also see Fig. 3: 340).  
Regarding claim 31, Eckman discloses the method according to claim 30, wherein said VAD device is an LVAD (Left Ventricular Assistive Device).  ([0031: last sentence] LVAD) 
Regarding claim 32, Eckman discloses the method according to claim 30, wherein said set of sensors in said wearable device (sensor 40A) comprise at least one of the following sensors: pressure sensor placed on the radial artery, PhotoPleythysmograph (PPG) sensor, Oxygen saturation level (SpO2) sensor, Accelerometer, and Temperature sensor. ([0034-0035] tonometer is interpreted as “pressure sensor”, and the data is also interpreted to detect pule, temperature and blood oxygenation, which are sufficient to encompass “Oxygen saturation level (SpO2) sensor, Accelerometer, and Temperature sensor” in the claim
Regarding claim 33, Eckman discloses the method according to claim 30, further comprising a step of acquiring signals from sensors (sensor 40C and 40D) within the VAD device.  ([0038] detecting data regarding the cardiac assist device 30C, including electrical resistance or impedance, fluid flow rate, pulse, pressure, flowrate, etc.)
Regarding claim 34, Eckman discloses the method according to claim 30, further comprising a step of acquiring signals from sensors (sensor 40H) within an additional implanted device, wherein said additional implanted device is selected from a group consisting of a defibrillator, pace-maker, cardiac resynchronization therapy- CRT and vagal stimulator or any combination thereof. ([0110] sensor 40H is an implanted internal electrode associated with an implanted device, e.g. pacemaker, or defibrillator)
Regarding claim 35, Eckman discloses the method according to claim 30, wherein said quality metric comprises at least one of the following metrics: Systolic Blood Pressure, Diastolic Blood Pressure, Mean Arterial Pressure, Heart Rate, Heart Rate Variability, Blood Pressure Variability, Activity Level or Skin Temperature, and Cardiac Output. ([0034-0035] blood pressure, heart rate, and temperature of the sensor measurement site, which is skin on the finger)
Regarding claim 36, Eckman discloses the method according to claim 30, wherein said steps are repeated periodically. (see rejection to claim 30 regarding steps Fig. 310-340, and then see Fig. 3: 345, all the steps in method 300 are repeated.  Also see Fig. 13: 1330 and [0096])
Regarding claim 37, Eckman discloses the method according to claim 30, wherein said VAD parameters being optimized includes at least the VAD rotational speed or frequency. ([0064: last sentence] cardiac assist device 30A speed adjustments; also see Fig. 13 and [0060]
Regarding claim 38, Eckman discloses the method according to claim 30, wherein said method also comprises slowly deflating a cuff placed on the Brachial artery from a state of total Brachial artery occlusion until pulses are detected by said sensors. ([0034] sensor 40A being a tonometry sensor, and/or a blood pressure cuff operates in the recited manner.)

Regarding claim 39, Eckman discloses a method of detecting valvular activity in VAD (cardiac assist device 30C, see Fig. 1C and [0031]) patients using a wrist worn device (sensor 40A, 40B, worn on the user’s hand which meets the intended use of the device, see [0034-0035]) containing at least one sensor (sensor 40A and 40B) comprising steps of: 
acquiring signals from sensors in said wearable device ([0034, 0060] sensor 40A detects hemodynamic information and generates electrical output signal; also see Fig. 3: 310); 
computing a set of features from said signals ([0035, 0040, 0061-0062] the signal detected by sensor 40A is interpreted to determine: pulse, temperature, blood oxygenation, these are interpreted as “a set of features” in the claim; also see Fig. 3: 320-330); and 
running an algorithm to extract time portions in which valvular activity is present (the claim does not require a specific “algorithm” [0007-0009, 0051, 0074, 0089: last sentence] discloses evaluating time series of hemodynamic features).  
Regarding claim 40, Eckman discloses a method according to claim 39, further comprising a step of acquiring signals from sensors (sensor 40C and 40D) within the VAD device ([0038] detecting data regarding the cardiac assist device 30C, including electrical resistance or impedance, fluid flow rate, pulse, pressure, flowrate, etc.), wherein said set of sensors (sensors 40A and 40B) in said wearable device comprise at least one of the following sensors: pressure sensor placed on the radial artery, PhotoPleythysmograph (PPG) sensor, Oxygen saturation level (SpO2) sensor, Accelerometer, and Temperature sensor.  ([0034-0035] tonometer is interpreted as “pressure sensor”, and the data is also interpreted to detect pule, temperature and blood oxygenation, which are sufficient to encompass “Oxygen saturation level (SpO2) sensor, Accelerometer, and Temperature sensor” in the claim) 
Regarding claim 41, Eckman discloses a method according to claim 39, wherein said of features comprises at least one of the following: Systolic rise time, Diastolic fall time, Heart Rate, Dicrotic notch position, Dicrotic notch timing, Dicrotic notch detection, a Fourier pulse coefficient, and Pulse amplitude.  ([0034-0035] blood pressure, heart rate, and temperature of the sensor measurement site, which is skin on the finger)
Regarding claim 42, Eckman discloses a method according to claim 39, wherein said algorithm is derived from machine learning using one of the following methods: Random Forest, Decision Tree Learning, Support Vector Machine (SVM), Artificial Neural Network, and Deep Learning.  (see [0089: last sentence] “… algorithm to implement an artificial intelligence tool, a neural network or other learning function…)
Regarding claim 43, Eckman discloses a method according to claim [39], wherein parameters for said algorithm are derived from machine learning on signals collected from the specific patient before device becomes operational.  (This claim is examined under the Examiner’s best guess according to the 35 USC 112b rejection above. Eckman [0084-0091] discloses implementing learning algorithms on patient’s data to diagnose a cardiac condition, which would then render the need for a cardiac assistive device.)

Regarding claim 44, Eckman discloses a method of computing at least one VAD (cardiac assist device 30C, see Fig. 1C and [0031]) implanted patient hemodynamic parameter using a wrist worn device (sensor 40A, 40B, worn on the user’s hand which meets the intended use of the device, see [0034-0035]) containing at least one sensor (sensor 40A and 40B) comprising steps of: 
[0034, 0060] sensor 40A detects hemodynamic information and generates electrical output signal; also see Fig. 3: 310); 
computing a set of features from said signals ([0035, 0040, 0061-0062] the signal detected by sensor 40A is interpreted to determine: pulse, temperature, blood oxygenation, these are interpreted as “a set of features” in the claim; also see Fig. 3: 320-330); and 
running an algorithm to compute said hemodynamic parameter, wherein said hemodynamic parameter is selected from a group consisting of Systolic Blood 5Pressure, Diastolic Blood Pressure, Mean Arterial Pressure, Heart Rate, Heart Rate Variability or Systolic Pulmonary Pressure, Diastolic Pulmonary Pressure, Mean Pulmonary Pressure, Pulmonary Capilary Wedge Pressure or Left Ventricular, and Diastolic Pressure or any combination thereof. (the claim does not require a specific “algorithm” [0007-0009, 0051, 0074, 0089: last sentence] discloses evaluating time series of hemodynamic features; also see Figs. 2-13)
Regarding claim 45, Eckman discloses a method according to claim 44, further comprising a step of acquiring signals from sensors (sensor 40C and 40D) within the VAD device ([0038] detecting data regarding the cardiac assist device 30C, including electrical resistance or impedance, fluid flow rate, pulse, pressure, flowrate, etc.) 
Regarding claim 46, Eckman discloses a method according to claim 44, further comprising a step of acquiring signals from sensors (sensor 40H) within one or more other implanted devices, wherein said one or more other implanted device are selected from a group consisting of cardio-MEMs, defibrillator, pace-maker, cardiac resynchronization therapy- CRT and vagal stimulator or any combination thereof.  ([0110] sensor 40H is an implanted internal electrode associated with an implanted device, e.g. pacemaker, or defibrillator)
Regarding claim 47, Eckman discloses a method according to claim 44, wherein said algorithm is derived from machine learning using one of the following methods: Random Forest, Decision see [0089: last sentence] “… algorithm to implement an artificial intelligence tool, a neural network or other learning function…)
Regarding claim 48, Eckman discloses a method according to claim 44, wherein parameters for said algorithm are derived from machine learning on signals collected from the specific patient before device becomes operational.  (This claim is examined under the Examiner’s best guess according to the 35 USC 112b rejection above. Eckman [0084-0091] discloses implementing learning algorithms on patient’s data to diagnose a cardiac condition, which would then render the need for a cardiac assistive device.)
Regarding claim 49, Eckman discloses a method according to claim 44, wherein the method further computes a risk classification based on said features or said hemodynamic parameters, wherein risk classification is related to at least one of: Stroke (lschemic or hemmoragic), RV failure, Ventricular Arrythmeia, Super Ventricular Arrythmia, Hypo or Hyper-Volemia, and Aortic insufficiency and/or wherein 6risk classification algorithm is derived from machine learning using one of the following methods: Random Forest, Decision Tree Learning, Support Vector Machine (SVM), Artificial Neural Network, and Deep Learning. ([0091] using algorithms to detect cardiac conditions using artificial intelligence, neural network or learning algorithms)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
March 17, 2022